            Case
             Case7:19-cr-00530-KMK
                  7:19-cr-00530-KMK Document 30 Filed
                                    Document 29 Filed02/17/21
                                                      02/18/21 Page
                                                                Page1 1ofof1 1



MEMO ENDORSED
                                     Law Offices of
                                   Daniel A. H ochheiser
                                         Attorney At Law
                                    2 Overhill Road, Suite 400
                                    Scarsdale, New York 10583
                                       dah@hochheiser.com
                                          (646) 863-4246
  February 17, 2021

  Via ECF and email
  Hon. Kenneth M. Karas
  United States District Judge
  Southern District of New York
  300 Quarropas Street
  White Plains, NY 10601

  Re :      US. v. Lance Clarke, 19 Cr. 530 (KMK)
            REQUEST FOR ADJOURNMENT OF SENTENCE

  Your Honor:

            I am assigned counsel to Lance Clarke. His sentence is scheduled for March 11 , 2021 at
  2p.m ..

            Clarke requests an adjournment of sentence to a date on or after April 19, 2021.

           The reason for the request is: Clarke wishes to have his sentence proceeding held in
  person, in court. An in-person proceeding may not be practical on March 11 th given the ongoing
  COVID-19 pandemic. Even if an in-person sentence were available to Clarke on March 11 , I
  expect that Clarke would be subject to a 14-day quarantine upon return to the MDC-Brooklyn
  Jail after sentence. Accordingly, I request an adjournment to a date on or after April 19 with a
  view towards an in-person sentence on a date when Covid is less of an issue.

           I have conferred via email with AUSA Lindsey Keenan. The Government does not object
  to this request for adjournment.

                                                     Respectfully submitted,



                                                     Daniel A. Hochheiser




                                          } •t- ' 'NETH •·t
                                           u .. ,.    .   ;   1~ ;·,i,,·
                                                               V
                                                                     ; ;}. o'   J, 1·
